DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,191,464 (Barnard).
	For claim 1, Barnard teaches a wideband electro-absorption optical modulating device (fig. 3) comprising 
a substrate of a first conductivity type (fig. 2, 106, col. 3, l. 37-38, col. 4, l. 57-60), the substrate defined as comprising a top major surface (fig. 2, top of 106); 
an electro-absorption modulating device formed along a longitudinal extent of the substrate (fig. 2, 104, l.66), the electro-absorption modulating device including an active region (fig. 2, 110, col. 5, l.9) and an upper cladding layer of a second conductivity type disposed over the active region (fig. 2, 112, col. 3, l. 42, col. 4, l. 57-60), the active region configured to receive an incoming continuous wave (CW) optical beam and generate an optically modulated output signal therefrom (fig. 2, from laser diode 102 provides CW beam modulator 101 modulates the beam); 
a modulator electrode disposed over an extended portion of a top surface of the upper cladding layer and responsive to the application of an AC voltage-based input modulating signal to impart modulations to the propagating CW optical beam so as to create the optically modulated output signal (fig. 2, 130 within window 126), the modulator electrode defined as having a first end termination (fig. 2, end close to 118) and a second end termination in opposition thereto (fig. 2, end near end facet at top of fig. 2); and 
a ground shield disposed adjacent to an end termination of the modulator electrode (fig. 2, conductor 146 (fig. 2, conductor 146 within window 140 adjacent to the first end termination of the modulator electrode)  adjacent to the first end termination of the modulator electrode) and coupled to a ground plane (top of substrate 106 in window 142, col. 5, l. 6-10), the ground shield reducing migration of the applied AC voltage beyond the opposing end termination of the modulator electrode (col. 6, l. 9-19).
For claim 2, Barnard teaches the ground shield comprises a grounding electrode disposed in proximity to an end termination of the modulator electrode (fig. 2, conductor 146 within window 140 adjacent to the first end termination of the modulator electrode); and a grounding termination element disposed between the grounding electrode and the ground plane (fig. 2, remaining portion of conductor 146 between portion of 146 within window 140 and the top of substrate 106).
For claim 3, Barnard teaches the grounding termination element comprises a ground contact disposed on a DC ground of the substrate (fig. 2, portion of conductor 146  on surface of substrate 116 within window 142); and P00020 a conductive connection disposed between the grounding electrode and the ground contact (fig. 2, portion of 146 between the grounding electrode and the ground contact as defined above). 
For claim 4, Barnard teaches the ground contact is located on the top major surface of the substrate at a position underneath the grounding electrode (fig. 2, on top of substrate 106 within window 142 which is underneath the grounding electrode as described above); and the conductive connection comprises a conductive via extending between the grounding electrode and the ground contact (fig. 2, portion of 146 along sidewalls 144).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,191,464 (Barnard).
For claim 5, Barnard teaches the ground contact is located on the top major surface of the substrate at a position remote from the grounding electrode (fig. 2, on top of substrate 106 within window 142 which is remote from the grounding electrode as described above). The embodiment of fig. 2 does not teach the conductive connection comprises a wirebond extending between the grounding electrode and the ground contact. However, Bernard does teach a wirebond may be used as an alternative connector (col. 5, l. 32-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wirebond of Bernard as a simple substitution for the conductive connection of fig. 2 as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative means of providing a conductive connection to ground.  See MPEP 2143 I.B.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,191,464 (Barnard) in view of US 6,917,055 (Stegmuller).
For claim 10, Barnard does not teach an additional ground shield disposed adjacent to an opposing end termination of the modulator electrode and coupled to a ground plane, the additional ground shield reducing migration of the applied AC voltage beyond the opposing end termination of the modulator electrode.
However, Stegmuller teaches an integrated laser (fig. 3, 2, col. 5, l. 49) with a modulator (fig. 3, 4, col. 5, l. 35-36) with an isolation region at both ends of the modulator (fig. 3, 6 and 7, col. 5, l. 8-9) and an additional component such as a photodetector (fig. 3, 1, 34) in order monitor the behavior of the modulator (col. 5, l. 34-36) and control the components individually in a simple manner (col. 5, l. 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a photodetector and an additional isolation region (i.e. a second ground shield coupled to a ground plane as taught by Barnard) adjacent to an opposing end termination of the modulator electrode of Barnard in order monitor the behavior of the modulator and control components individually in a simple manner as taught by Stegmuller, the additional ground shield reducing migration of the applied AC voltage beyond the opposing end termination of the modulator electrode (Barnard, col. 6, l. 9-19).
Allowable Subject Matter
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: For claims 11-14, Barnard represents the closest prior art as applied in the rejection of claim 1 above. While photoresistors were well-known before the effective filing date of the claimed invention, there is no clear suggestion or motivation to combine it with the other elements of independent claim 11 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 6-7, Barnard represents the closest prior art as applied in the rejection of claim 1 above. Barnard does not teach the conductive connection comprises a contact pad disposed in a planar relationship with the grounding electrode and positioned above the ground contact, a wirebond connecting the grounding electrode to the contact pad, and a conductive via connecting the contact pad to the ground contact. There is no clear suggestion or motivation to modify Barnard to meet these additional limitations.
For claim 8, Barnard represents the closest prior art as applied in the rejection of claim 1 above. Barnard does not teach the grounding termination element comprises an off-chip capacitor; and an inductive wirebond connected between the grounding electrode and the off- chip capacitor. There is no clear suggestion or motivation to modify Barnard to meet these additional limitations.
For claim 9, Barnard represents the closest prior art as applied in the rejection of claim 1 above. Barnard does not teach the grounding termination element further comprises an on-chip RC network disposed between the grounding electrode and the inductive wirebond. There is no clear suggestion or motivation to modify Barnard to meet these additional limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,481,559 teaches a modulator and laser with a ground electrode wire bonded therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828